DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Response to restriction filed on 5/20/2022.
3.	This Office Action is made Non-Final.
4.	Claims 1-7, 10-18, 39, 81-93 are pending.
5.	Claims 8-9, 24, 26-27, 30, 34, 36-38, 40-56, 58-80 were previously cancelled. 
6.	Claims 19-23, 25, 28-29, 31-33, 35, and 57 were not elected. 
7.	Claims 81-93 are new. 
8.	Claims 12-13 and 89-90 are objected to for allowable subject matter.
Election/Restrictions
9.	Applicant’s election without traverse of Group 1 in the reply filed on 5/20/2022 is acknowledged.
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 9/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
2.	Claim 81 is objected to because of the following informalities:  Claim 81 is missing a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 39, 81-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 81 recites the limitation "the processor" in line 2.  The phrase “processor’ is not recited in independent claim 39 or recited prior to claim 81. There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
4.	Claims 12-13 and 89-90 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior arts in combination do not render the limitations obvious the claim elements recited in the dependent claims wherein the first set of resources is allocated for downlink communications from an access network entity, and the second set of resources is allocated for sidelink communications from a second UE; wherein receiving the control message further comprises: receiving the control message, from the second UE, using the second set of resources allocated for sidelink communications.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the claimed features of objected claims as recited would be allowed if incorporated in respective independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-7, 10-11, 14-18, 39, 81-88, 91-93 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cirik et al. US 20200351682 hereafter Cirik (Note Provisional Application US 62/842,501 filed 5/2/2019 includes support in whole disclosure and in particular Figs. 17, 24, Sections 0328-0390).

For Prior art consideration, please note that the claims are being rejected in light of the 112(b) rejection set forth above  therefore are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

As to Claim 1. (Original)    Cirik discloses a method for wireless communications at a user equipment (UE) [i.e. Wireless Device], comprising [Fig. 3, Section 0032, 0192: Operation of radio link monitoring in communication system. A wireless device may be called an UE]:
monitoring, using a first set of resources [i.e. CORESET (control resource set); Section 0362: The wireless device monitor the set of PDCCH candidates in the one or more coresets], a wireless channel for downlink control channel signaling [i.e. PDCCH carry DCI, see 0221] during a first set of downlink control channel [i.e. PDCCH] monitoring occasions according to a first monitoring pattern [Figs. 18, 20 (Depicts First CORSET, First group of monitoring periodicities), Sections 0374, 0376, 0392, 0499: Wireless Device configured with PDCCH monitoring periodicity of first number of slots, PDCCH monitoring pattern within slot, indicating symbols of the Coreset within the slot for PDCCH monitoring, a number of PDCCH candidates, and the duration indicate a number of slots. The wireless device determine PDCCH monitoring occasion periodicity, the PDCCH monitoring pattern within a slot and monitor for the duration of number of slots. Wireless device monitor in the first PDCCH monitoring occasion in the first coreset (control resource set). The wireless device monitor first PDCCH candidates, for a downlink control signal/channel (e.g., DCI, PDCCH, RS, GC-PDCCH, DMRS, etc.), in the first PDCCH monitoring occasions for the plurality of coresets in a first phase],
receiving, using a second set of resources [Sections 0471: The plurality of coresets comprise first coreset, second coreset, and third coreset], a control message [i.e. DCI or L2 Signal MAC CE] comprising an instruction to modify [i.e. change, switch, adjust] the monitoring of the wireless channel using the first set of resources; and [Figs. 20-21, Sections 0396, 0428, 0460: The base station configure a second coreset (control resource set) of the one or more coresets in the first cell. The base station dynamically via L1 (e.g., DCI) or L2 signaling (e.g., MAC CE) change/adjust PDCCH monitoring behavior of the wireless device. The wireless device switch from the first to second phase based on receiving the first downlink signal and based on switching to second phase, monitor, for a second downlink signal/channel (e.g., PDCCH, DCI based power saving signal/channel)  the second PDCCH candidates in the second PDCCH monitoring occasions in the second phase of slots with monitoring periodicity];
monitoring [Section 0440: The wireless device configured with at least two PDCCH monitoring configurations comprising an offset, periodicity, a number of PDCCH candidates, symbols for PDCCH monitoring in the slots], based at least in part on the control message [i.e. DCI or L2 Signal MAC CE], the wireless channel for downlink control channel signaling during a second set of downlink control channel monitoring occasions according to a second monitoring pattern [Fig. 21, Sections 0376, 0460 0509: The wireless device determine PDCCH monitoring occasion periodicity, PDCCH monitoring pattern within a slot and the duration of number of slots. The wireless device switch based on receiving the first downlink signal and based on switching to second phase, monitor, for a second downlink signal/channel, the second PDCCH candidates in the second PDCCH monitoring occasions in the second phase of slots with monitoring periodicity. The wireless device switch from the first phase to the second phase based on receiving Downlink signal/channel (e.g., DCI, MAC-CE)]. 

As to Claim 2. (Currently Amended)  Cirik discloses the method of claim 1, further comprising: identifying, based at least in part on the control message [i.e. DCI or L2 Signal MAC CE], a channel occupancy time [i.e. COT] during which an access network entity [i.e. gNB/base station COT based on LBT success, see 0436, 0502] has gained access to the wireless channel [Sections 0438, 0443: The base station has a flexibility to transmit the initial downlink signal e.g., the COT information, the initial downlink signal, DCI when the LBT is successful. Wireless device monitor for initial downlink signal; the wireless device monitor, for second PDCCH monitoring occasions of the at least two PDCCH monitoring occasions in the second phase beginning of COT phase],
wherein monitoring the wireless channel for downlink control channel signaling during the second set of downlink control channel monitoring occasions comprises switching from the first monitoring pattern to the second monitoring pattern for a duration of no more than the channel occupancy time [Sections 0428, 0438, 0460, 0376: The base station via L1 (e.g., DCI) or L2 signaling (e.g., MAC CE) change/adjust PDCCH monitoring behavior of the wireless device. The base station transmit the initial downlink signal e.g., the COT information, the initial downlink signal, PDCCH, DCI. The wireless device switch based on receiving the first downlink signal and based on switching to second phase, monitor, for a second downlink signal/channel, the second PDCCH candidates in the second PDCCH monitoring occasions in the second phase of slots with monitoring periodicity. The wireless device determine PDCCH monitoring occasion periodicity, PDCCH monitoring pattern within a slot and the duration of number of slots].

As to Claim 3. (Original)   Cirik discloses the method of claim 2, further comprising: reverting [i.e. switching back], upon expiration of the duration of the channel occupancy time, to the first monitoring pattern [Sections 0462, 0463, 0546:  Based on the switching to the first phase, the wireless device monitor the first PDCCH monitoring occasions in the first phase. Wireless device may switch from the second phase (i.e. second PDCCH monitoring) to the first phase (i.e. first PDCCH monitoring) based on an expiry of timer. The wireless device determine, during the channel occupancy time (COT), an expiry of a time window for switching].
 
As to Claim 4. (Original)   Cirik discloses the method of claim 2, wherein monitoring the wireless channel for downlink control channel signaling during the second set of downlink control channel monitoring occasions according to the second monitoring pattern comprises [Sections 0376, 0460 0509: The wireless device determine PDCCH monitoring occasion periodicity, PDCCH monitoring pattern within a slot and the duration of number of slots. The wireless device switch based on receiving the first downlink signal and based on switching to second phase, monitor, for a second downlink signal/channel, the second PDCCH candidates in the second PDCCH monitoring occasions in the second phase of slots with monitoring periodicity. The wireless device switch from the first phase to the second phase based on receiving Downlink signal/channel (e.g., DCI, MAC-CE)]: 
refraining [i.e. stop] from monitoring the wireless channel for the duration of the channel occupancy time [Sections 0428, 0431: The base station dynamically via L1 (e.g., DCI) or L2 signaling (e.g., MAC CE) change/adjust PDCCH monitoring behavior of the wireless device. In an example, the wireless device detect/receive a downlink control information that may indicate start of a channel occupancy time (COT) and duration of the COT; Based on the detecting/receiving the downlink control information, the wireless device may stop monitoring the downlink control channels according to the second group of search space sets and start monitoring the downlink control channels of the unlicensed cell according to the first group of search space sets].

As to Claim 5. (Original)  Cirik discloses the method of claim 1, wherein the first set of downlink control channel monitoring occasions has a first periodicity and the second set of downlink control channel monitoring occasions has a second periodicity that is greater than the first periodicity [Sections 0440, 0455, 0486: The wireless device configured with at least two PDCCH monitoring configurations comprising periodicity, symbols for PDCCH monitoring in the slots for a search space set. The first PDCCH monitoring occasions being more frequent than the second PDCCH monitoring occasions comprise that first PDCCH monitoring periodicities of the first PDCCH monitoring occasions may be shorter than second PDCCH monitoring periodicities of the second PDCCH monitoring occasions. The first PDCCH monitoring periodicity of the first search space set may be 3 slots. The second PDCCH monitoring periodicity of the second search space set may be 4 slots]. 

As to Claim 6. (Original)  Cirik discloses the method of claim 1, wherein the first set of resources [first coreset] comprises a first component carrier [i.e. first cell, see 0193]  and the second set of resources [second coreset] comprises a second component carrier [Sections 0233, 0351, 0391: A gNB and a wireless device communicate with multiple CCs (component carriers) when configured with CA (carrier aggregation). The first cell and the second cell may be in different component carriers. When the one or more coresets comprises the first coreset and the second coreset, the selected cells comprise the first cell and the second cell in response to the first coreset being configured in the first cell and the second coreset being configured in the second cell].

As to Claim 7. (Original) Cirik discloses the method of claim 6, wherein monitoring the wireless channel for downlink control channel signaling during the second set of downlink control channel monitoring occasions according to the second monitoring pattern further comprises [Sections 0376, 0460 0509: The wireless device determine PDCCH monitoring occasion periodicity, PDCCH monitoring pattern within a slot and the duration of number of slots. The wireless device switch based on receiving the first downlink signal and based on switching to second phase, monitor, for a second downlink signal/channel, the second PDCCH candidates in the second PDCCH monitoring occasions in the second phase of slots with monitoring periodicity. The wireless device switch from the first phase to the second phase based on receiving Downlink signal/channel (e.g., DCI, MAC-CE)]: 
        refraining [i.e. stop/drop] from monitoring for downlink control channel signaling using the first component carrier [Sections 0391, 0392, 0546: The first coreset being configured in the first cell and the second coreset being configured in the second cell. The at least one first PDCCH candidate in the first PDCCH monitoring occasion in the first coreset on the active DL BWP of the first cell; wireless device may drop monitoring on DL BWP of the first cell. Based on the determining, the wireless device may start monitoring a second control channel according to the second group; and stop the monitoring the first control channel (i.e. of the first cell/component carrier)].

As to Claim 10. (Original)  Cirik discloses the method of claim 1, wherein the first set of resources comprises a first set of one or more beams, and the second set of resources comprises a second set of one or more beams [Sections 0242, 0243, 0249: A NR system support a single beam operation and/or a multi-beam operation; In a multi-beam operation, a base station perform a downlink beam sweeping to provide coverage for common control channels [i.e. PDCCH] associated with multiple resources. A wireless device configured to monitor PDCCH on one or more beam pair links simultaneously; Rx beam setting of a wireless device for monitoring PDCCH on one or more beam pair links. A base station transmit PDCCH for a wireless device using one or more serving beams].

As to Claim 11. (Original)  Cirik discloses the method of claim 10, wherein monitoring the wireless channel for downlink control channel signaling during the second set of downlink control channel monitoring occasions according to the second monitoring pattern further comprises [Sections 0376, 0460 0509: The wireless device determine PDCCH monitoring occasion periodicity, PDCCH monitoring pattern within a slot and the duration of number of slots. The wireless device switch based on receiving the first downlink signal and based on switching to second phase, monitor, for a second downlink signal/channel, the second PDCCH candidates in the second PDCCH monitoring occasions in the second phase of slots with monitoring periodicity. The wireless device switch from the first phase to the second phase based on receiving Downlink signal/channel (e.g., DCI, MAC-CE)]: 
refraining [i.e. stop/drop] from monitoring for downlink control channel signaling using the first set of one or more beams [Section 0243, 0546: A wireless device configured to monitor PDCCH on one or more beam pair links. Based on the determining, the wireless device stop the monitoring the first control channel (i.e. since it uses beam to monitor it stops using beam)].

As to Claim 14. (Original)  Cirik discloses the method of claim 12, wherein monitoring the wireless channel for downlink control channel signaling during the second set of downlink control channel monitoring occasions according to the second monitoring pattern further comprises [Sections 0376, 0460 0509: The wireless device determine PDCCH monitoring occasion periodicity, PDCCH monitoring pattern within a slot and the duration of number of slots. The wireless device switch based on receiving the first downlink signal and based on switching to second phase, monitor, for a second downlink signal/channel, the second PDCCH candidates in the second PDCCH monitoring occasions in the second phase of slots with monitoring periodicity. The wireless device switch from the first phase to the second phase based on receiving Downlink signal/channel (e.g., DCI, MAC-CE)]: 
refraining [i.e. stop/drop] from monitoring for downlink control channel signaling using the first set of resources [Sections 0391, 0392, 0546: The first coreset being configured in the first cell. Wireless device may drop monitoring on DL BWP of the first cell. Based on the determining, the wireless device may start monitoring a second control channel according to the second group; and stop the monitoring the first control channel (i.e. first coreset of the first cell/component carrier)].

As to Claim 15. (Original)  Cirik discloses the method of claim 1, wherein the first set of resources is associated with a first radio access technology (RAT) [i.e. carrier/cell/base station/coverage area/unlicensed cell] and the second set of resources is associated with a second RAT [Sections 0301, 0351, 0391, 0546: A gNB communicate with a wireless device via a wireless network employing one or more radio technologies (RATs). The first cell and the second cell may be in different component carriers. When the one or more coresets comprises the first coreset and the second coreset, the selected cells comprise the first cell and the second cell in response to the first coreset being configured in the first cell and the second coreset being configured in the second cell. The wireless device may monitor a first control channel according to a first group of search space sets of the unlicensed cell].

As to Claim 16. (Original)  Cirik discloses the method of claim 15, wherein monitoring the wireless channel for downlink control channel signaling during the second set of downlink control channel monitoring occasions according to the second monitoring pattern further comprises [Sections 0376, 0460 0509: The wireless device determine PDCCH monitoring occasion periodicity, PDCCH monitoring pattern within a slot and the duration of number of slots. The wireless device switch based on receiving the first downlink signal and based on switching to second phase, monitor, for a second downlink signal/channel, the second PDCCH candidates in the second PDCCH monitoring occasions in the second phase of slots with monitoring periodicity. The wireless device switch from the first phase to the second phase based on receiving Downlink signal/channel (e.g., DCI, MAC-CE)]: 
 	refraining from monitoring for downlink control channel signaling using the first RAT [Sections 0391, 0392, 0546: The first coreset being configured in the first cell and the second coreset being configured in the second cell. The at least one first PDCCH candidate in the first PDCCH monitoring occasion in the first coreset on the active DL BWP of the first cell; wireless device may drop monitoring on DL BWP of the first cell. Based on the determining, the wireless device may start monitoring a second control channel according to the second group; and stop the monitoring the first control channel (i.e. of the first cell/component carrier/RAT)].

As to Claim 17. (Original) Cirik discloses the method of claim 15, wherein the first RAT supports directional listen-before-talk procedures and the second RAT supports omni-directional listen- before-talk procedures or directional listen-before-talk procedures [Sections 0210, 0301, 0436: The wireless links comprise at least one of a bi-directional link and/or a directional link. A gNB communicate with a wireless device via a wireless network employing one or more radio technologies (RATs). A downlink channel being available may comprise that a base station determines a successful LBT for the downlink channel; and a wireless device determines a successful LBT].

As to Claim 18. (Original)   Cirik discloses the method of claim 1, wherein the first set of resources comprises a first set of spatial resources, frequency resources, time resources, or a combination thereof, and wherein the second set of resources comprises a second set of spatial resources, frequency resources, time resources, or a combination thereof [Sections 0327, 0415, 0471: Parameters of a control resource set includes time, frequency resource. An information element ControlResourceSet may be used to configure a time/frequency control resource set (CORESET) in which to search for downlink control information. The plurality of coresets comprise first coreset, second coreset, and third coreset].

As to Claim 39. (Original)   Cirik discloses an apparatus for wireless communications at a user equipment (UE) [i.e. Wireless Device], comprising [Fig. 3, Section 0032, 0192: Operation of radio link monitoring in communication system. A wireless device may be called an UE]:
a first interface [i.e. Transceivers]: a second interface [i.e. Transceivers]; and a modem coupled to the first interface and the second interface, wherein the modem is configured to [Fig. 3, Sections 0205, 0210, 0212: The wireless device-110 comprise at least one communication interface(s)-310 such as a wireless modem. A transceiver comprises both a transmitter and a receiver; transceivers may be employed in devices such as wireless devices. A node e.g. wireless device, comprise processors, memory, interfaces, and/or the like]:
monitor, using a first set of resources [i.e. CORESET (control resource set); Section 0362: The wireless device monitor the set of PDCCH candidates in the one or more coresets], a wireless channel for downlink control channel signaling [i.e. PDCCH carry DCI, see 0221] during a first set of downlink control channel [i.e. PDCCH] monitoring occasions according to a first monitoring pattern [Figs. 18, 20 (Depicts First CORSET, First group of monitoring periodicities), Sections 0374, 0376, 0392, 0499: Wireless Device configured with PDCCH monitoring periodicity of first number of slots, PDCCH monitoring pattern within slot, indicating symbols of the Coreset within the slot for PDCCH monitoring, a number of PDCCH candidates, and the duration indicate a number of slots. The wireless device determine PDCCH monitoring occasion periodicity, the PDCCH monitoring pattern within a slot and monitor for the duration of number of slots. Wireless device monitor in the first PDCCH monitoring occasion in the first coreset (control resource set). The wireless device monitor first PDCCH candidates, for a downlink control signal/channel (e.g., DCI, PDCCH, RS, GC-PDCCH, DMRS, etc.), in the first PDCCH monitoring occasions for the plurality of coresets in a first phase]; 
obtain over the second interface [i.e. Transceivers, Sections 0210, 0212], using a second set of resources [Sections 0471: The plurality of coresets comprise first coreset, second coreset, and third coreset], a control message [i.e. DCI or L2 Signal MAC CE] comprising an instruction to modify [i.e. change, switch, adjust] the monitoring of the wireless channel using the first set of resources; and [Figs. 20-21, Sections 0396, 0428, 0460: The base station configure a second coreset (control resource set) of the one or more coresets in the first cell. The base station dynamically via L1 (e.g., DCI) or L2 signaling (e.g., MAC CE) change/adjust PDCCH monitoring behavior of the wireless device. The wireless device switch from the first to second phase based on receiving the first downlink signal and based on switching to second phase, monitor, for a second downlink signal/channel (e.g., PDCCH, DCI based power saving signal/channel)  the second PDCCH candidates in the second PDCCH monitoring occasions in the second phase of slots with monitoring periodicity];
 monitor [Section 0440: The wireless device configured with at least two PDCCH monitoring configurations comprising an offset, periodicity, a number of PDCCH candidates, symbols for PDCCH monitoring in the slots], based at least in part on the control message [i.e. DCI or L2 Signal MAC CE], the wireless channel for downlink control channel signaling during a second set of downlink control channel monitoring occasions according to a second monitoring pattern [Fig. 21, Sections 0376, 0460 0509: The wireless device determine PDCCH monitoring occasion periodicity, PDCCH monitoring pattern within a slot and the duration of number of slots. The wireless device switch based on receiving the first downlink signal and based on switching to second phase, monitor, for a second downlink signal/channel, the second PDCCH candidates in the second PDCCH monitoring occasions in the second phase of slots with monitoring periodicity. The wireless device switch from the first phase to the second phase based on receiving Downlink signal/channel (e.g., DCI, MAC-CE)]. 

As to Claim 81. (New)  Cirik discloses the apparatus [i.e. Wireless Device] of claim 39, wherein the instructions are further executable by the processor [Processor-314] to cause the apparatus to [Fig. 3, Section 0212: A node e.g. wireless device comprise one or more processors, and memory storing instructions that when executed by the one or more processors causes the node to perform certain processes and/or functions]:
identify, based at least in part on the control message, a channel occupancy time during which an access network entity has gained access to the wireless channel, wherein monitoring the wireless channel for downlink control channel signaling during the second set of downlink control channel monitoring occasions comprises switching from the first monitoring pattern to the second monitoring pattern for a duration of no more than the channel occupancy time [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 82. (New)   Cirik discloses the apparatus of claim 81, wherein the instructions are further executable by the processor [Processor-314] to cause the apparatus to [Fig. 3, Section 0212]: 
revert, upon expiration of the duration of the channel occupancy time, to the first monitoring pattern [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 83. (New) Cirik discloses the apparatus of claim 81, are further executable by the processor [Processor-314] to cause the apparatus to [Fig. 3, Section 0212]:  
wherein the instructions to monitor the wireless channel for downlink control channel signaling during the second set of downlink control channel monitoring occasions according to the second monitoring pattern; refrain from monitoring the wireless channel for the duration of the channel occupancy time [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 84. (New) The apparatus of claim 39, wherein the first set of downlink control channel monitoring occasions has a first periodicity and the second set of downlink control channel monitoring occasions has a second periodicity that is greater than the first periodicity [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 85. (New) The apparatus of claim 39, wherein the first set of resources comprises a first component carrier and the second set of resources comprises a second component carrier [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 86.  (New)   Cirik discloses the apparatus of claim 85, are further executable by the processor [Processor-314] to cause the apparatus to [Fig. 3, Section 0212]:
wherein the instructions to monitor the wireless channel for downlink control channel signaling during the second set of downlink control channel monitoring occasions according to the second monitoring pattern; refrain from monitoring for downlink control channel signaling using the first component carrier. [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 87.  (New) The apparatus of claim 39, wherein the first set of resources comprises a first set of one or more beams, and the second set of resources comprises a second set of one or more beams [See Claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 88.  (New)  Cirik discloses the apparatus of claim 87, are further executable by the processor [Processor-314] to cause the apparatus to [Fig. 3, Section 0212]:
wherein the instructions to monitor the wireless channel for downlink control channel signaling during the second set of downlink control channel monitoring occasions according to the second monitoring pattern; refrain from monitoring for downlink control channel signaling using the first set of one or more beams [See Claim 11 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 91. (New)   Cirik discloses the apparatus of claim 89, are further executable by the processor [Processor-314] to cause the apparatus to [Fig. 3, Section 0212]:
wherein the instructions to monitor the wireless channel for downlink control channel signaling during the second set of downlink control channel monitoring occasions according to the second monitoring pattern; refrain from monitoring for downlink control channel signaling using the first set of resources [See Claim 14 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 92. (New) The apparatus of claim 39, wherein the first set of resources is associated with a first radio access technology (RAT) and the second set of resources is associated with a second RAT [See Claim 15 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 93. (New)   Cirik discloses the apparatus of claim 92, are further executable by the processor [Processor-314] to cause the apparatus to [Fig. 3, Section 0212]:
wherein the instructions to monitor the wireless channel for downlink control channel signaling during the second set of downlink control channel monitoring occasions according to the second monitoring pattern; refrain from monitoring for downlink control channel signaling using the first RAT [See Claim 16 rejection because both claims have similar subject matter therefore similar rejection applies herein].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Salah et al. US 20200367080 in particular Fig. 4, Section [0043] determine the PDCCH periodicity/monitoring pattern implicitly based on some signaling; Section [0052] Apparatus processor using the first PDCCH monitoring configuration to perform PDCCH monitoring; Section [0053] determine whether a switch condition is triggered; Section [0054] Switching to the second PDCCH monitoring configuration to perform the PDCCH monitoring in an event that the switch condition is triggered; Section [0055] The first PDCCH monitoring configuration may comprise a first PDCCH monitoring pattern. The second PDCCH monitoring configuration may comprise a second PDCCH monitoring pattern which is different from the first PDCCH monitoring pattern.
Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


July 28, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477